—In an action, inter alia, to recover damages for breach of contract and conversion, the defendant appeals from an order of the Supreme Court, Nassau County (Saladino, J.), entered November 18, 1992, which denied its motion to strike the plaintiffs’ notice of discovery and inspection.
Ordered that the order is affirmed, with costs, and the defendant’s time to respond to the notice of discovery and inspection is extended until 30 days after service upon it of a copy of this decision and order, with notice of entry.
The information sought in the plaintiffs’ notice of discovery and inspection was material and necessary to the prosecution of their causes of action (see, CPLR 3101 [a]; Allen v Crowell-Collier Publ. Co., 21 NY2d 403). Bracken, J. P., Miller, Santucci and Altman, JJ., concur.